DETAILED ACTION
Status of the Application
1.	Claims 1 – 10 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	Claims 1 – 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,585,277.
For Example:
Claim 1 (App. 17/421,700)
Claim 1 (Patent 10,585,277)
A computing device comprising: (line 1)
A system (line 1)
a first display, (line 2)
a first display; (line 3)
a second display, (line 3)
a second display; (line 7)
An attention determination unit for determining a user’s attention toward the first display, or second display (lines 4 – 5)
a first eye tracking device configured to determine a user’s gaze direction while the user is gazing at the first display (lines 4 – 6)
a second eye tracking device configured to determine the user’s gaze direction while the user is gazing at the second display (8 – 10)



4.	Claims 3 – 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,585,277, as applied to claim 1 above, in view of Gibson et al. (U.S. Pub. 2013/0083025).
Regarding claims 3 – 7 and 9, any elements therein that are not claimed by U.S. Patent No. 10,585,277 are taught by Gibson for at least the reasons set forth below.
It would have been obvious to use the particular configuration of a multiple-display system with gaze tracking of Gibson in combination with U.S. Patent 10,585,277.

5.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,585,277 in view of Gibson, as applied to claim 5 above, in further view of Huang et al. (U.S. Pub. 2019/0155559).
Regarding claim 8, any elements therein that are not claimed by U.S. Patent No. 10,585,277 and Gibson are taught by Huang for at least the reasons set forth below.
It would have been obvious to use the particular notification movement feature of Huang in combination with the multiple-display system with gaze tracking of Gibson in combination with U.S. Patent 10,585,277.

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, this claim is directed to both an apparatus and method steps of using the apparatus and are therefore indefinite.  See IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  See also, Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claim 10 is directed to both an apparatus and a method based simultaneously by requiring “apparatuses and/or methods” in line 1.  A recitation claiming both an apparatus and a method simultaneously is indefinite.
Regarding claim 10, this claim is indefinite because its scope cannot be determined.  As presently recited, there are no actual requirements in this claim and it therefore has no required scope.
This claim cannot be rejected in view of prior art because there are no required elements, only generic recitations regarding a claim type, i.e., an apparatus and/or a method.
No prior art will be applied to this claim in light of the above.


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 10, this claim is rejected under 35 USC 101 as being directed to neither a "process" nor a "machine," but rather embracing / overlapping two different statutory classes for at least the reasons stated above with regard to the rejection of this Ex parte Lyell, 17 USPQ2d 1548, 1551 (Bd. Pat. App. & Inter. 1990).

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1 – 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (U.S. Pub. 2013/0083025).
Regarding claim 1, Gibson teaches: a computing device (FIGS. 1, 3; paragraphs [0016], [0043]; system 100 / 300) comprising:
a first display (FIGS. 1, 3; paragraphs [0016], [0042]; second display 104 / 304),
a second display (FIGS. 1, 3; paragraphs [0016], [0042]; first display 102 / 302),
5an attention determination unit for determining a user's attention toward the first display, or second display (FIGS. 1, 3; paragraphs [0021], [0024], [0042]; sensor 116 / 306 and focus tracking component 120 together form an “attention determination unit” that uses eye tracking to determine a point of a user’s gaze relative to “second” display 102 / 302 and “first” display 104 / 304).  
Regarding claim 2, Gibson teaches: where the attention determination unit comprises an eye tracking device (FIGS. 1, 3; paragraphs [0021], [0024], [0042]; sensor 116 / 306 and focus tracking component 120 together constitute an eye tracking device). 
Regarding claim 3, Gibson teaches: where the attention 10determination unit comprises an image sensor (FIGS. 1, 3; paragraph [0021], [0042]; sensor 116 / 306 can be a camera).  
Regarding claim 4, Gibson teaches: where the attention determination unit contains a processing unit for analyzing images captured by the image sensor (FIGS. 1, 3; paragraphs [0024], [0025]; focus tracking component 120 measures, tracks, and compares information for eye tracking.  Accordingly, focus tracking component 120 functions as an eye-tracking processor that analyzes images received from sensor 116 / 306 to determine a point or direction of a user’s gaze),
Regarding claim 5, Gibson teaches: where the second display 15is touch sensitive (FIGS. 1, 3; paragraphs [0031], [0042]; “second” display 102 / 302 is touch enabled). 
Regarding claim 6, Gibson teaches: where upon the attention determination unit determining the user's attention is toward the first display, operating the second display as a touch sensitive input device for the computing device (FIG. 3; paragraph [0043]; when a user 308 is visually focused [gazing] at “first” display 304, “second” display 302 is a dedicated touch enabled input device).  
Regarding claim 7, Gibson teaches: where upon the attention determination unit determining the user's attention is toward the second display, operating the second display as a touch sensitive screen input device, where information displayed on the second display can be interacted with 25through touch (FIG. 5; paragraph [0044]; when a user 308 is visually focused on “second” display 302, “second” display 302 displays content / information and can receive touch based inputs from user 308).  
Regarding claim 9, Gibson teaches: where upon the attention10 determination unit determining the user's attention is toward the second display, providing, by an input device associated with the computing device, input which affects information on the second display (FIG. 5; paragraph [0044]; when a user 308 is visually focused on “second” display 302, “second” display 302 displays content / information which can be manipulated or navigated [affected] in response to touch based inputs from user 308).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson, as applied to claim 5, in view of Huang et al. (U.S. Pub. 2019/0155559).
Regarding claim 8, Gibson fails to explicitly disclose: where upon the computing device displaying a notification on the first display and upon the attention determination unit determining the user's attention is toward the second 30display, displaying enhanced information regarding the notification on the second display.
However, in a related field of endeavor, Huang discloses: an apparatus that includes multiple display devices and a sensing module to detect a gaze of a user (Abstract).
Huang teaches: where upon the computing device displaying a notification on the first display (FIGS. 1, 3; paragraphs [0013], [0018]; a text message notification is displayed on center console [first] display 110C) and upon the attention determination unit determining the user's attention is toward the second 30display, displaying enhanced information regarding the notification on the second display (FIG. 3, 4; paragraphs [0026], [0028]; a user an issue a move command 230 to move selected display information from a first display device to a second display device in response to tracking a change in a user’s gaze direction.  Specifically, a text message may be displayed on central console [first] display 110C.  A user may then apply a move command 230 to move the text message to head-up [second] display 110B.  The content of the text message would be expanded or magnified [enhanced] in response to moving the notification from [first] display 110C to [second] display 110B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson and Huang to yield predictable results.  More specifically, the teachings of a computing system that includes two displays and an eye-tracking sensor for operating the displays based on the directions of a user’s gaze, as taught by Gibson, are known.  Additionally, the teachings of a system that includes multiple displays and a gaze sensor for moving a notification from a first display to a second display in response to gaze tracking and expanding / enhancing the notification when displayed on the second display, as taught by Huang, are known as well.  The combination of the known teachings of Gibson and Huang would yield the predictable result of a computing system that includes two displays and an eye-tracking sensor for operating the displays Huang, into the multiple display gaze tracking system of Gibson.  Such a modification merely requires taking the known functionality of the system of Huang and implementing it into a similar system in Gibson in order to provide a user with a simple means of obtaining “enhanced” information regarding a notification on a multiple display gaze tracking system.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson and Huang to yield the aforementioned predictable results.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626